OPINION — AG — ** POLITICAL  — CONTRIBUTIONS — EMPLOYEES — CONTRIBUTION ** (1) IT IS A VIOLATION OF AN EMPLOYEE'S FIRST AMENDMENT AND FOURTEENTH AMENDMENT RIGHTS TO 'COMPEL' OR 'FORCE' THE EMPLOYEE INTO CONTRIBUTING TO A PARTICULAR POLITICAL CANDIDATE OR CAMPAIGN. (2) A PERSONAL REPRESENTATIVE OF A DECEDENT, IF HE/SHE DESIRES TO CONTRIBUTE TO A CANDIDATE FOR STATE OR LOCAL OFFICE, IS GOVERNED BY THE PROVISIONS OF THE OKLAHOMA CAMPAIGN CONTRIBUTION AND EXPENDITURE ACT, INCLUDING 26 O.S. 15-108 [26-15-108] ET SEQ. (EMPLOYEES, STATE, LEGISLATORS, COERCION, CONTRIBUTIONS, POLITICAL  OFFICE, VIOLATIONS, POLITICAL CAMPAIGN EXPENDITURES) CITE: 11 C.F.R. 9034.4(A),2 U.S.C.A. 439, OPINION NO. 81-025, 26 O.S. 15-108 [26-15-108], 26 O.S. 15-108.1 [26-15-108.1], ARTICLE XV, SECTION 1 (RICHARD MILDREN)